IN THE
                             TENTH COURT OF APPEALS

                                  No. 10-15-00389-CR

BOBBY LYNN KEENE,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                             From the 54th District Court
                              McLennan County, Texas
                             Trial Court No. 2014-1063-C2


                                        ORDER

       Appellant was convicted of aggravated assault of a public servant. A deadly

weapon was alleged to have been used or exhibited by appellant.

       Because the knife allegedly used was introduced into evidence as State’s Exhibit 5

and is relevant to an issue raised on appeal, the Court has determined that it should

inspect State’s Exhibit 5.

       Accordingly, the trial court clerk is directed to hand deliver the original exhibit of

State’s Exhibit 5 to the Clerk or a Deputy Clerk of the Court within 7 days from the date
of this order. See TEX. R. APP. P. 34.6(g)(2). The exhibit will be returned to the trial court

clerk when the opinion and judgment issue in this appeal.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed February 15, 2017




Keene v. State                                                                          Page 2